Citation Nr: 1451592	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  08-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for degenerative arthritis of the left knee rated as 10 percent disabling from July 1, 2007.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active military duty from March 1982 to January 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating action of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.  Initially, the Veteran had filed a claim for an increased rating for his service-connected bilateral knee disabilities.  In an April 2007 decision, the RO decreased evaluations of 20 percent for degenerative arthritis of each knee to 10 percent (effective July 1, 2007). 

In May 2010, the Board dismissed the appeal regarding the right knee.  The Board also denied entitlement to restoration of a 20 percent rating for degenerative arthritis of the left knee, effective July 1, 2007.  In March 2011, the United States Court of Appeals for Veterans Claims (the Court) granted a joint motion for remand regarding an increased rating for the left knee degenerative arthritis only.   The issue is phrased accordingly on the title page herein.

The Board remanded this claim for an additional VA examination in September 2011 as the Veteran reported he would be undergoing left knee surgery.

The Veteran testified before a decision review officer in November 2008 and before the undersigned at a Board hearing in February 2010.  Transcripts have been associated with the file.


FINDINGS OF FACT

1.  From July 1, 2007 to October 4, 2011, the Veteran's left knee disability is manifested by arthritis, slight limitation of motion, pain, tenderness, and a tear of the lateral meniscus.  There is no competent evidence of recurrent subluxation, lateral instability, or effusion.

2.  From October 4, 2011 to the present, the Veteran's left knee disability is manifested by arthritis, slight limitation of motion, pain, tenderness, locking and a tear of the lateral meniscus.  There is no competent evidence of recurrent subluxation, lateral instability, or effusion.


CONCLUSIONS OF LAW

1.  From July 1, 2007 to October 4, 2011, the criteria for an evaluation in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2014).

2.  From October 4, 2011 to the present, the criteria for a 20 percent evaluation for left knee arthritis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in September 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a February 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Currently, the Veteran is assigned a 10 percent rating for arthritis in the left knee under Diagnostic Code 5003 for arthritis, degenerative.  Under Diagnostic Code 5003 degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The standard range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2014).

Limitation of flexion of the leg to 60 degrees warrants a noncompensable evaluation.  Limitation of flexion of the leg to 45 degrees warrants a 10 percent rating.  A 20 percent evaluation requires that flexion be limited to 30 degrees.  A 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees warrants a noncompensable evaluation.  A 10 percent evaluation requires that extension be limited to 10 degrees.  A 20 percent evaluation requires that extension be limited to 15 degrees.  A 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees.  A 50 percent evaluation requires that extension be limited to 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

Analysis

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's left knee arthritis more closely approximates the criteria for the current 10 percent rating.  In support of this finding, the Board notes the following evidence of record.

A March 2006 VA physician's assistant note showed the Veteran complained of left knee pain and swelling; he had no crepitus or deformity and was neurologically intact.  June 2006 VA records show the Veteran's left knee range of motion to be from 5 to 90 degrees with "impressive crepitus" and that he was issued a left knee brace. 

In August 2006, the Veteran filed for an increased rating for his knees.  

In October 2006, the Veteran was given a new VA examination.  His VA medical records were reviewed.  The Veteran complained of knee pain, stiffness, popping, and swelling of the knee.  He was prescribed medication for pain.  He experienced flare-ups with squats and stairs.  He used a brace.  He had no dislocation, effusion, spasm, redness, problems with repetitive use, inflammatory arthritis, limping, atrophy, or instability.  The Veteran reported missing one week of work within the last year due to knee pain.  The examiner noted he took off his shoes and socks by himself.  Flexion was from 0 to 125.  Extension was 0.  He had crepitus, tenderness and pain on motion. 

In January 2007, a VA primary care note showed the Veteran was being treated in the private sector and would need surgery on his left knee in the future; he walked with a cane.  The assessment was knee arthralgia. 

A February 2007 record from Dr. D shows the Veteran complained of catching in his left knee.  He had good alignment and no effusion.  He experienced crepitus, tenderness and walked with a limp.  His range of motion was 0 to 120-130.  The impression was degenerative joint disease with X-ray evidence of loose bodies.  A Dr. M note (from the same month) showed the left knee had popping and clicking but no real giving way.  Loose bodies were noted but were not palpable. The knee was stable.  Compared to the right knee, the left was not considered "troubling." 

In his June 2007 notice of disagreement, the Veteran contended that he suffered from pain, stiffness, instability, crepitus during movement, and pain upon moving his knees after rest.  He stated he walked with a limp and asserted he suffered from degenerative joint disease.  

An August 2007 record authored by Dr. M shows the Veteran had some left knee flare-ups due to overcompensating for his right knee (the right knee had just undergone surgery).  He had good range of motion and no effusion.  He had some tenderness.  In December 2007, Dr. M noted the Veteran had some discomfort in his left knee and had a probable meniscus tear.  The Veteran complained of catching but had stable ligaments and good range of motion.  A magnetic resonance imaging report (MRI) from the same month showed the Veteran had a nondisplaced tear of the anterior horn of the lateral meniscus with a history of left knee weakness. 

In May 2008, the Veteran received a VA examination for his left knee.  The claims file was reviewed.  He experienced pain, giving way and locking with his left knee. He had no swelling.  He had tenderness and stiffness.  He also reported flare-ups and used a cane.  Flexion was 0 to 125 degrees.  Extension was normal.  He had no additional limitation with repetitive use.  He had no dislocation or inflammatory arthritis.  His left knee had little impact on his job and daily activities.  He walked with a limp and could not do squats. 

In a June 2008 lay statement, A.R. stated he noticed that the Veteran had declined in his ability to walk without severe pain.  In another statement, C.S. also stated she noticed the Veteran appeared to be in pain and was less active. 

The Veteran stated in his August 2008 appeal that after he recovered from his right knee surgery he would start "having work done" on his left knee. 

In August 2008, a VA radiology record states that a small amount of joint effusion "may" be present.  However, in a record from the same day, there was crepitus but no effusion.  The Veteran complained that his left knee pain had worsened.  

In October 2008, a VA orthopedic surgery note shows there was no left knee effusion. Flexion was 0 to 110 and extension was normal.  Surgery on the left knee was discussed, but the Veteran said he would like to avoid surgery since it would likely only help mechanical symptoms and not help degenerative joint disease pain (a mistake in the note identifies the left knee as having hardware, but it is clear from the note and the Veteran's history that his right knee had prior surgery). 

In January 2009, the Veteran's left knee was again evaluated by a VA examiner.  His VA records were reviewed.  The Veteran had pain and stiffness but no other joint symptoms.  He used a cane and a brace; he had poor propulsion.  Guarding with movement was observed.  He had pain on motion.  Limitation of motion was 0 to 125 degrees.  Extension was normal.  There was no additional limitation with repetitive motion.  There was no ankylosis.  Degenerative joint disease was described as moderate.  No time was lost from work due to the left knee.  The Veteran reported significant effects on his occupation, in that he had problems with lifting and carrying things.  Mostly mild effects were reported on his daily activities.  He was prevented from participating in sports. 

In December 2009, the Veteran was treated for his left knee.  He had no effusion or warmth, crepitus with motion, range of motion was 0-120 and his knee was fairly painless.

At the February 2010 Board hearing, the Veteran complained of instability of the left knee several times. 

A May 2010 VA treatment note indicates that the Veteran complained of his left knee catching.  He had moderate effusion; range of motion was from 0-125; there was no ligamentous laxity; imaging from an old MRI and plain radiographs show a complex tear of the lateral meniscus, a loose body in the infrapatellar fat pad, a deficient ACL and tricompartmental DJD.  The provider's impression was multiple intra-articular left knee derangements in the setting of degenerative joint disease.

The Veteran had a VA examination for various disabilities in October 2010.  There was some information concerning the left knee to include objective evidence of pain in the left knee with range of motion.  Flexion was from 0 to 90 degrees and extension was normal. 

In his October 4, 2011 VA knee examination, the Veteran was diagnosed with left knee arthritis.  The Veteran indicated that he had flare-ups every few weeks with popping, swelling and pain; with mild aching on a daily basis.  He worked full time at the Post Office.  The Veteran's range of motion was from 0 to 125 degrees with no evidence of painful motion.  The Veteran had no additional limitation with repetitive motion.  His functional limitations included swelling and problems with standing, sitting and weight-bearing.  Muscle strength testing was 5/5 and there was no indication of instability on objective testing.  There was no evidence of subluxation or dislocation.  The examiner indicated that the Veteran had a semilunar cartilage condition with episodes of locking but no dislocation, tear, effusion or joint pain.  A September 2008 MRI had indicated a remote ACL tear with cartilage defects.  There were frequent episodes of locking noted.  The examiner also indicated that the Veteran had walked one mile from the parking facility to the medical offices without assistive devices.  The examiner also reiterated that there was no pain with range of motion; no weakness; no atrophy; and not fatigue.

The Board finds that an increase for the left knee arthritis is not warranted for the period prior to October 4, 2011.  

As noted above, the Veteran's arthritis is to be rated under the Diagnostic Code for degenerative arthritis.  Moreover, degenerative arthritis is rated based on limitation of motion.  The evidence shows that the range of motion of the Veteran's knee, including any limitation of motion due to pain, is currently at the noncompensable level.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even considering the Veteran's complaints of pain experienced in his knee, the Veteran does not meet the criteria for a disability rating under Diagnostic Code 5260 or 5261.  Moreover, as a compensable rating is not warranted under either code, it therefore follows that separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.  See VAOPGCPREC 9-2004.

Although the September 2008 MRI showed a meniscal tear, there is a lack of evidence of frequent locking or effusion to justify an increased rating under DC 5258.  Additionally, there has been no showing of a removal of cartilage in the left knee under DC 5259.  There is no record of any left knee surgery.  

There has been no objective evidence of recurrent subluxation or lateral instability; although the Board observes that the Veteran has complained of instability, specific during his hearing.  Thus, entitlement to a higher rating under Diagnostic Code 5257 is not warranted.  Further, as instability is not shown, a separate rating for arthritis and instability cannot be assigned.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

In summary, the weight of the evidence demonstrates that the objective findings and the Veteran's subjective complaints regarding his left knee arthritis are adequately addressed by the 10 percent rating presently assigned.  Thus, the criteria for a higher evaluation have not been more nearly approximated during the period prior to October 4, 2011.  

On the October 4, 2011 VA examination, the Veteran again exhibited minimal limitation of motion.  The range of motion of the Veteran's knee, including any limitation of motion due to pain, is at the noncompensable level.  Even considering the Veteran's complaints of pain experienced in his knee, the Veteran does not meet the criteria for a disability rating under Diagnostic Code 5260 or 5261.  Moreover, as a compensable rating is not warranted under either code, it therefore follows that separate ratings under Diagnostic Codes 5260 and 5261 are not warranted.  See VAOPGCPREC 9-2004.

There was no objective evidence of recurrent subluxation or lateral instability.  Entitlement to a higher rating under Diagnostic Code 5257 is not warranted.  Further, as instability is not shown, a separate rating for arthritis and instability cannot be assigned.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.  However, the Veteran did exhibit frequent locking and the Veteran has a meniscal tear.  He has complained of frequent pain.  Though no effusion was demonstrated, the criteria for a 20 percent rating under DC 5258 are nearly approximated from October 4, 2011.  The criteria for a rating greater than 20 percent were not met or approximated.  
The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected  knee disability is manifested by signs and symptoms such as pain, popping and swelling, which impairs his ability to standing, sitting and weight bearing.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  The frequent locking due to the meniscal tear is contemplated by Diagnostic Code 5258.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his knee disability has caused him to miss substantial amounts of work, not contemplated in his paid US Postal Service sick leave, or has resulted in any hospitalizations.  The Board finds, therefore, that the Veteran's service-connected knee disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.



ORDER

An increased rating in excess of 10 percent for degenerative arthritis of the left knee from July 1, 2007 to October 4, 2011 is denied.

A 20 percent for degenerative arthritis of the left knee from October 4, 2011 to present is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


